DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 07/21/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Examiner notes that MPEP §609.01 states that a copy is required of each cited foreign patent document in addition to the provided translations. Examiner further notes that some of the provided translations lack patent numbers. Examiner notes that in the prior office action several of the foreign patent documents were erroneously marked as considered. Since original copies have not been provided none of the foreign patent references have been considered.
Response to Arguments
Applicant has amended claims to remove all instates of the term about except for a single instance in claim 9. Applicant’s specification has not provided a definition in the specification for the term about that would clarify the meaning of the term in the context of the claim and therefore the rejection under 112(b) of claim 9 is maintained while all other 112(b) rejections are withdrawn.
Applicant’s amendments to claim 1 has distinguished over the current prior art of record and after further consideration a new 103 rejection has been made in view of Casterton et al. (US 4,344,356) and Guitart Corominas (US 2018/0178619 A1).
Applicant has argued that Kwon (US 2017/0113517)should not be relied upon as a teaching reference since Kwon teaches preventing the flow of external air into the cabin as part of a method for removing dust from a vehicle cabin. However, Kwon’s teachings of increasing fan speed to increase the recirculation rate of cabin air through a filter to remove dust can stand alone separately from Kwon’s teachings of setting a mode door to recirculate to prevent dust containing external air from introducing more dust to the cabin. Further, one of ordinary skill in the art would understand that teachings of a mode door position are rendered moot when combined with the Casterton base reference which has no mode door and instead relies upon separate intake fans and recirculation fans each with its own dedicated filter thus no longer needing to limit the intake of dust containing air to limit a filter to only removing dust from the cabin air.
Specification
The abstract of the disclosure is objected to because the length of the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 18, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 9 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "about" renders unclear the upper value of the recited range of air pressures since the specification has not provided a definition of the term "about" that would clarify the meaning of.
Claim 18 recites the limitation “wherein the circulation fan can cause air from the cabin interior to pass through a filter and to be redelivered to the cabin interior…”. It is unclear if the filter is the “first filter” recited earlier in the claim or a different filter. Based on applicant’s disclosure it has been interpreted as a second filter.
Claim 20 is dependent upon claim 18 and therefore also indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casterton et al. (US 4,344,356) in view of Kwon et al. (US 2017/0113517 A1).
Regarding claim 1, Casterton discloses a system for controlling dust in a cabin, the cabin  comprising a shell (Casterton 11) separating the cabin interior from an exterior environment (see Casterton figure 1), and the system comprising a positive pressure unit comprising a channel (Casterton 18) extending from an air intake (Casterton 15) to the cabin interior and a positive pressure fan (Casterton 19) in communication with the channel (see Casterton figure 2). The positive pressure fan is configured to drawn in fresh external air to pressurize the cabin (Casterton col 2 ln 45-55) and a first filter (Casterton 21) is provided between the air intake and the internal environment (see Casterton figure 2). Casterton further discloses an air circulation unit comprising an airflow passageway (Casterton 33) that extends from a return air intake (see annotated figure) in communication with the cabin interior to a circulation fan (Casterton 23) that can cause air from the cabin interior to pass through a second filter (Casterton 25) and be redelivered to the cabin interior (see Casterton figure 2).

    PNG
    media_image1.png
    480
    672
    media_image1.png
    Greyscale

Casterton figure 2 (annotated)
Casterton is silent regarding a control system configured to control the fan speed.
However, in the related field of endeavor of vehicle ventilation systems Kwon teaches a ventilation system comprising a control system including a controller (Kwon 10) and a dust sensor (Kwon 11) for detecting dust within the cabin. The controller is configured to receive an input signal from the dust sensor indicative of the cabin dust level (Kwon [0039]) and start a dust removal mode when the sensor detects an unacceptable dust level. In the dust removal mode, a blower’s fan is increased (Kwon [0040]-[0041]) to recirculate cabin air to a dust filter (Kwon 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Casterton’s system for controlling dust in a cabin to incorporate Kwon’s teachings of a controller and dust sensor to automate management of high dust levels within the cabin thus improving user comfort/safety.
Regarding claim 2, Casterton and Kwon as applied to claim 1 teach a dust sensor (Kwon 11) sending a signal to a controller (Kwon [0039]).
Regarding claim 3, Casterton and Kwon as applied to claim 2 teach when the dust level exceeds a predetermined value (Kwon [0039]) a dust removal mode is activated that includes increasing blower speed of a recirculation blower (Kwon [0040]-[0041]).
Regarding claim 5, Casterton and Kwon as applied to claim 3 teach a predetermined dust level (Kwon [0039]) which inherently must have been selected to be a predetermined level. Examiner notes that applicant’s claim language and specification do not specify if the dust level is selected at the time of design or if the level is selected by an end user from a plurality of predetermined levels.
Regarding claim 6, Casterton and Kwon as applied to claim 1 further teach the positive pressure fan (Casterton 19) is located between the first filter (Casterton 21) and the cabin interior (Casterton 13)(see Casterton figure 2).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casterton et al. (US 4,344,356) and Kwon et al. (US 2017/0113517 A1) as applied to claim 3 above, and further in view of Sangwan et al. (US 6,758,739 B1).
Regarding claim 4, Casterton and Kwon as applied to claim 3 are silent regarding the value of the dust level.
However, in the related field of vehicle air quality systems Sangwan teaches an air quality system comprising a particulate sensor (Sangwan 28) for detecting particulate matter and a controller (Sangwan 32) for controlling an air quality system (Sangwan 14). The system enters a purge mode whenever predetermined limits for one of the monitored air quality parameters is exceeded (Sangwan col 9 In col 31-42). Sangwan further discloses that the preferred predetermined limit for cabin dust is 10mg/m3 (Sangwan col 4 In 39-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Casterton and Kwon’s dust control system to utilize Sangwan’s limit value of 10mg/m3 to provide an acceptable level of dust in the cabin air.
Claim(s) 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casterton et al. (US 4,344,356) in view of Guitart Corominas (US 2018/0178619 A1).
Regarding claim 7, Casterton discloses a system for controlling dust in a cabin, the cabin  comprising a shell (Casterton 11) separating the cabin interior from an exterior environment (see Casterton figure 1), and the system comprising a positive pressure unit comprising a channel (Casterton 18) extending from an air intake (Casterton 15) to the cabin interior and a positive pressure fan (Casterton 19) in communication with the channel (see Casterton figure 2). The positive pressure fan is configured to drawn in fresh external air to pressurize the cabin (Casterton col 2 ln 45-55) and a first filter (Casterton 21) is provided between the air intake and the internal environment (see Casterton figure 2). Casterton further discloses an air circulation unit comprising an airflow passageway (Casterton 33) that extends from a return air intake (see annotated figure) in communication with the cabin interior to a circulation fan (Casterton 23) that can cause air from the cabin interior to pass through a second filter (Casterton 25) and be redelivered to the cabin interior (see Casterton figure 2).

    PNG
    media_image1.png
    480
    672
    media_image1.png
    Greyscale

Casterton figure 2 (annotated)
Casterton is silent regarding a control system in communication with the positive pressure unit or the air circulation unit.
However, in the related filed of endeavor of dust control systems, Guitart Corominas discloses a system for controlling dust in a cabin, the cabin comprising a shell (see Guitart Corominas figure 1) separating the interior from an external environment containing dust (Guitart Corominas [0002]). The system comprises a positive pressure unit comprising a channel  extending from an air intake (Guitart Corominas 22) to a cabin interior 16 and a positive pressure fan (Guitart Corominas 34) in communication with the channel, wherein the positive pressure fan can cause air from the external environment to pass from the air intake to the internal environment to pressurize the cabin (Guitart Corominas [0016]) and a control system (Guitart in communication with the positive pressure unit (Guitart Corominas [0021]), the control system comprising a controller (Guitart Corominas 42) and a detector (Guitart Corominas 45) wherein the controller receives an input signal from the detector related to a pressure condition within the cabin (Guitart Corominas [0023]) and the controller creates an output signal in response to the input signal (Guitart Corominas [0029]), the output signal is delivered to the blower to stop airflow when a threshold pressure value is reached. Examiner notes that the method discussed in [0029] is performed by the controller.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Casterton’s system for controlling cabin dust to incorporate Guitart Corominas’s teaching of using a controller and a pressure sensor to automate maintaining a desired pressure level in the cabin to minimize dust entry to improve overall cabin air quality.
Examiner note that limitations directed to the detector sensing a dust level in the cabin and the control system communicating with the recirculation fan are recited in the alternative with limitations directed to the detector sensing pressure and the controller communicating with the positive pressure unit and therefore, only one of the set of limitations has had art applied to them.
Regarding claim 8, Casterton and Guitart Corominas as applied to claim 7 further teach the cabin pressure can be maintained at various suitable pressure levels and explicitly recited 50 Pascals (Guitart Corominas [0029]) which falls within applicants recited range of greater than about 30 Pascals.
Regarding claim 9, Casterton and Guitart Corominas as applied to claim 7 further teach the cabin pressure can be maintained at various suitable pressure levels including 50 Pascals (Guitart Corominas [0029]) which fall within applicant’s recited range of 30 Pascals to 60 Pascals.
Regarding claim 10, Casterton and Guitart Corominas as applied to claim 7 further teach the cabin pressure can be maintained at various suitable pressure levels including 20 Pascals (Guitart Corominas [0029]) which falls within the applicant’s recited range of at least 10 Pascals.
Regarding claim 11, Casterton and Guitart Corominas as applied to claim 7 further teach the positive pressure fan (Casterton 19) is located between the first filter (Casterton 21) and the cabin interior (Casterton 13)(see Casterton figure 2).
Regarding claim 12, Casterton and Guitart Corominas as applied to claim 7 further teach the detector is a pressure sensor (Guitart Corominas 45) and the input signal is the sensed air pressure within the cabin (Guitart Corominas [0023)).
Regarding claim 13, Casterton and Guitart Corominas as applied to claim 12 further teach that when pressure is below a predetermined value the controller increases fan speed (Guitart Corominas [0037]) until the desired pressure is reached or the fan reaches its maximum speed.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casterton et al. (US 4,344,356) and Guitart Corominas (US 2018/0178619 A1) as applied to claim 7 above, and further in view of Kwon et al. (US 2017/0113517 A1).
Regarding claim 14, Casterton and Guitart Corominas as applied to claim 7 is silent regarding a dust sensor for detecting the dust level in the cabin.
However, in the related field of vehicle HVAC systems Kwon teaches a system comprising a cabin dust sensor (Kwon 11) for detecting cabin dust and a cabin dust removal mode (Kwon [0039)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Guitart Corominas system for controlling dust by incorporating Kwon’s teaching of a cabin dust sensor and a cabin dust removal mode to improve quality of cabin air.
Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casterton et al. (US 4,344,356) in view of Guitart Corominas (US 2018/0178619 A1) and Kwon et al. (US 2017/0113517 A1).
Regarding claim 18, Casterton discloses a system for controlling dust in a cabin, the cabin  comprising a shell (Casterton 11) separating the cabin interior from an exterior environment (see Casterton figure 1), and the system comprising a positive pressure unit comprising a channel (Casterton 18) extending from an air intake (Casterton 15) to the cabin interior and a positive pressure fan (Casterton 19) in communication with the channel (see Casterton figure 2). The positive pressure fan is configured to drawn in fresh external air to pressurize the cabin (Casterton col 2 ln 45-55) and a first filter (Casterton 21) is provided between the air intake and the internal environment (see Casterton figure 2). Casterton further discloses an air circulation unit comprising an airflow passageway (Casterton 33) that extends from a return air intake (see annotated figure) in communication with the cabin interior to a circulation fan (Casterton 23) that can cause air from the cabin interior to pass through a second filter (Casterton 25) and be redelivered to the cabin interior (see Casterton figure 2).

    PNG
    media_image1.png
    480
    672
    media_image1.png
    Greyscale

Casterton figure 2 (annotated)
Casterton is silent regarding a control system having a pressure detector and a dust detector.
However, Guitart Corominas teaches a cabin pressure control system comprising a positive pressure fan (Guitart Corominas 34) in communication with a channel (see Guitart Corominas figure 1), wherein the positive pressure fan can cause air from the external environment to pass from the air intake to the internal environment to pressurize the cabin (Guitart Corominas [0016]) and a control system in communication with the positive pressure unit (Guitart Corominas [0021]), the control system comprising a controller (Guitart Corominas 42) and a detector (Guitart Corominas 45) wherein the controller receives an input signal from the detector related to a pressure condition within the cabin (Guitart Corominas [0023]) and the controller creates an output signal in response to the input signal (Guitart Corominas [0029]), the output signal is delivered to the blower to stop airflow when a threshold pressure value is reached. Examiner notes that the method discussed in [0029] is performed by the controller.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Klassen’s system to utilize Guitart Corominas teachings of a detector connected to a controller for the ventilation system to control the positive pressure unit to ensure the desired pressure is maintained within the cabin.
However, in the related field of endeavor of vehicle ventilation systems Kwon teaches a vehicle ventilation system comprising an air filter (Kwon 23) through which airflow passes from a recirculation fan (Kwon [0009]) for removing dust from the cabin air to improve passenger comfort and cabin dust sensor (Kwon 11) for detecting cabin dust and a cabin dust removal mode (Kwon [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Klassen’s system to utilize Kwon’s teachings of a filter in the recirculation flowpath and a cabin dust filter and a cabin dust removal mode to provide further improved air quality within the cabin.
Regarding claim 20, Klassen as modified by Guitart Corominas and Kwon and applied to claim 18 teaches that when the cabin pressure drops below a predetermined value the controller causes the positive pressure fan to increase the fan speed of the positive pressure fan (Guitart Corominas [0035]) and when dust levels exceed a predetermined value causes the air circulation unit to increase the fan speed of the circulation fan (Kwon [0039]).
Allowable Subject Matter
Claims 15 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Current prior art of record fails to teach a controller increasing the speed of a positive pressure fan when the dust level exceeds a predetermined value. Kwon teaches a system with a dust sensor and setting a blower to an air recirculation mode and increasing the speed. It would not have been obvious to one of ordinary skill in the art to apply these teachings to a positive pressure fan.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762